        Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 1 of 25            FILED
                                                                         2020 Jul-31 PM 01:59
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

Terinesia Faust- Holden,                       Case No.:

                Plaintiff,

      vs.                                      COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company,           JURY TRIAL DEMAND

Trans Union, LLC,
an Illinois limited liability company,

Synchrony Bank,
a foreign corporation,

Capital One Financial Corporation, d/b/a
Capital One Bank USA, N.A.,
a foreign corporation,

Wells Fargo Preferred Capital, Inc.,
a foreign corporation,

Prosper Marketplace, Inc.,
a foreign corporation,

Ala Trust Credit Union,
a domestic credit union, and

Regions Bank,
a domestic corporation,

                Defendants.




                                           1
        Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 2 of 25




      NOW COMES THE PLAINTIFF, TERINESIA FAUST-HOLDEN, BY

AND THROUGH COUNSEL, MATTHEW LANDREAU, ESQ., and for her

Complaint against the Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                     VENUE

   3. The transactions and occurrences which give rise to this action occurred in the

      Hoover City, Jefferson County, Alabama.

   4. Venue is proper in the Northern District of Alabama, Southern Division.



                                    PARTIES

   5. Plaintiff is a natural person residing in the Hoover City, Jefferson County,

      Alabama.

   6. The Defendants to this lawsuit are:

         a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

            liability company that conducts business in the state of Alabama;




                                         2
    Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 3 of 25




      b. Trans Union, LLC (“Trans Union”) is an Illinois limited liability

         company that conducts business in the state of Alabama;

      c. Synchrony Bank (“SB”) is a foreign corporation that conducts business

         in the state of Alabama;

      d. Capital One Financial Corporation, d/b/a Capital One Bank USA, N.A.

         (“Capital One”) is a foreign corporation that conducts business in the

         state of Alabama;

      e. Wells Fargo Preferred Capital, Inc. (“WF/ Preferred”) is a foreign

         corporation that conducts business in the state of Alabama;

      f. Prosper Marketplace, Inc. (“Prosper Marketplace”) is a foreign

         corporation that conducts business in the state of Alabama;

      g. Ala Trust Credit Union (“Ala Trust”) is a domestic credit union that

         conducts business in the state of Alabama; and

      h. Regions Bank (“RB”) is a domestic corporation that conducts business

         in the state of Alabama.



                       GENERAL ALLEGATIONS

7. SB, Capital One, WF/ Preferred, Prosper Marketplace, Ala Trust and RB

   (collectively “Furnishers”) are inaccurately reporting their Tradelines




                                      3
     Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 4 of 25




   (“Errant Tradelines”) on Plaintiff’s Equifax and Trans Union credit files

   with an erroneous notation of accounts in dispute.

8. Plaintiff no longer disputes the Errant Tradelines.

9. On January 29, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed the Errant Tradelines reporting with a notation of

   accounts in dispute.

10. On or about March 19, 2020 Plaintiff submitted a separate letter to Equifax

   and Trans Union requesting that the credit bureaus remove the notation of

   accounts in dispute.

11.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to the

   Furnishers. The Furnishers received Plaintiff’s consumer dispute from

   Equifax and Trans Union.

12.Equifax, Trans Union and the Furnishers did not consult the Credit

   Reporting Resource Guide as part of its investigation of Plaintiff’s dispute.

13.On or about April 14, 2020, Plaintiff received TransUnion’s investigation

   result which verified that the reporting of the Errant Tradelines were

   accurate. On the same month, April 29, 2020, Plaintiff also received

   Equifax’s investigation result which also verified that the reporting of the

   Errant Tradelines were accurate.




                                       4
      Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 5 of 25




 14.Therefore, on May 4, 2020, Plaintiff obtained her Equifax and Trans Union

    credit disclosure, which showed that Equifax, Trans Union and the

    Furnishers failed or refused to remove the notation of accounts in dispute.

 15.As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in her credit file or improve her financial situation by obtaining new or

    more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.



                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                          SB

 16.Plaintiff realleges the above paragraphs as if recited verbatim.

 17.After being informed by Equifax and Trans Union of Plaintiff’s consumer

    dispute of the erroneous notation, SB negligently failed to conduct a proper

    investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 18.SB negligently failed to review all relevant information available to it and

    provided by Equifax and Trans Union in conducting its reinvestigation as



                                        5
         Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 6 of 25




        required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax and

        Trans Union to remove the notation of account in dispute.

   19.The Errant Tradeline is inaccurate and creating a misleading impression on

        Plaintiff’s consumer credit file with Equifax and Trans Union to which it is

        reporting such Tradeline.

   20.As a direct and proximate cause of SB’s negligent failure to perform its

        duties under the FCRA, Plaintiff has suffered damages, mental anguish,

        suffering, humiliation, and embarrassment.

   21.SB is liable to Plaintiff by reason of its violations of the FCRA in an amount

        to be determined by the trier fact together with reasonable attorneys’ fees

        pursuant to 15 USC 1681o.

   22.Plaintiff has a private right of action to assert claims against SB arising

        under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant SB for damages, costs, interest, and attorneys’

fees.


                                      COUNT II

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY SB

   23.Plaintiff realleges the above paragraphs as if recited verbatim.


                                           6
        Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 7 of 25




   24.After being informed by Equifax and Trans Union that Plaintiff disputed the

      accuracy of the information it was providing, SB willfully failed to conduct

      a proper reinvestigation of Plaintiff’s dispute.

   25.SB willfully failed to review all relevant information available to it and

      provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).

   26.As a direct and proximate cause of SB willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   27.SB is liable to Plaintiff for either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.

             WHEREFORE, PLAINTIFF PRAYS that this court grant her a

judgment against the Defendant SB for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.



                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     CAPITAL ONE

   28. Plaintiff realleges the above paragraphs as if recited verbatim.
                                          7
     Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 8 of 25




29.After being informed by Equifax of Plaintiff’s consumer dispute of the

   erroneous notation, Capital One negligently failed to conduct a proper

   investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

30.Capital One negligently failed to review all relevant information available to

   it and provided by Equifax in conducting its reinvestigation as required by

   15 USC 1681s-2(b). Specifically, it failed to direct Equifax and to remove

   the notation of account in dispute.

31.The Errant Tradeline is inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit file with Equifax to which it is reporting such

   Tradeline.

32.As a direct and proximate cause of Capital One’s negligent failure to

   perform its duties under the FCRA, Plaintiff has suffered damages, mental

   anguish, suffering, humiliation, and embarrassment.

33.Capital One is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier fact together with reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

34.Plaintiff has a private right of action to assert claims against Capital One

   arising under 15 USC 1681s-2(b).




                                         8
        Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 9 of 25




   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Capital One for damages, costs, interest, and attorneys’ fees.


                                    COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     CAPITAL ONE

   35. Plaintiff realleges the above paragraphs as if recited verbatim.

   36.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Capital One willfully failed to conduct a

      proper reinvestigation of Plaintiff’s dispute.

   37.Capital One willfully failed to review all relevant information available to it

      and provided by Equifax as required by 15 USC 1681s-2(b).

   38.As a direct and proximate cause of Capital One’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   39.Capital One is liable to Plaintiff for either statutory damages or actual

      damages she has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier fact, together with an award of punitive

      damages in the amount to be determined by the trier of fact, as well as for

      reasonable attorneys’ fees that she may recover pursuant to 15 USC 1681n.




                                          9
      Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 10 of 25




           WHEREFORE, PLAINTIFF PRAYS that this court grant her a

judgment against the Defendant Capital One for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.

                                   COUNT V


NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    WF/PREFERRED

 40. Plaintiff realleges the above paragraphs as if recited verbatim.

 41.After being informed by Equifax and Trans Union of Plaintiff’s consumer

     dispute of the erroneous notation, WF/Preferred negligently failed to

     conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

     1681s-2(b).

 42.WF/Preferred negligently failed to review all relevant information available

     to it and provided by Equifax and Trans Union in conducting its

     reinvestigation as required by 15 USC 1681s-2(b). Specifically, it failed to

     direct Equifax and Trans Union to remove the notation of account in dispute.

 43.The Errant Tradeline is inaccurate and creating a misleading impression on

     Plaintiff’s consumer credit file with Equifax and Trans Union to which it is

     reporting such Tradeline.




                                       10
         Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 11 of 25




   44.As a direct and proximate cause of WF/Preferred’s negligent failure to

        perform its duties under the FCRA, Plaintiff has suffered damages, mental

        anguish, suffering, humiliation, and embarrassment.

   45.WF/Preferred is liable to Plaintiff by reason of its violations of the FCRA in

        an amount to be determined by the trier fact together with reasonable

        attorneys’ fees pursuant to 15 USC 1681o.

   46.Plaintiff has a private right of action to assert claims against WF/Preferred

        arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant WF/Preferred for damages, costs, interest, and attorneys’

fees.


                                      COUNT VI

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    WF/PREFERRED

   47. Plaintiff realleges the above paragraphs as if recited verbatim.

   48.After being informed by Equifax and Trans Union that Plaintiff disputed the

        accuracy of the information it was providing, WF/Preferred willfully failed

        to conduct a proper reinvestigation of Plaintiff’s dispute.




                                           11
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 12 of 25




   49.WF/Preferred willfully failed to review all relevant information available to

      it and provided by Equifax and Trans Union as required by 15 USC 1681s-

      2(b).

   50.As a direct and proximate cause of WF/Preferred’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   51.WF/Preferred is liable to Plaintiff for either statutory damages or actual

      damages she has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier fact, together with an award of punitive

      damages in the amount to be determined by the trier of fact, as well as for

      reasonable attorneys’ fees that she may recover pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant WF/Preferred for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.

                                   COUNT VII


NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                PROSPER MARKETPLACE

   52. Plaintiff realleges the above paragraphs as if recited verbatim.

   53.After being informed by Equifax and Trans Union of Plaintiff’s consumer

      dispute of the erroneous notation, Prosper Marketplace negligently failed to


                                         12
    Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 13 of 25




   conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

   1681s-2(b).

54.Prosper Marketplace negligently failed to review all relevant information

   available to it and provided by Equifax and Trans Union in conducting its

   reinvestigation as required by 15 USC 1681s-2(b). Specifically, it failed to

   direct Equifax and Trans Union to remove the notation of account in dispute.

55.The Errant Tradeline is inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit file with Equifax and Trans Union to which it is

   reporting such Tradeline.

56.As a direct and proximate cause of Prosper Marketplace’s negligent failure

   to perform its duties under the FCRA, Plaintiff has suffered damages, mental

   anguish, suffering, humiliation, and embarrassment.

57.Prosper Marketplace is liable to Plaintiff by reason of its violations of the

   FCRA in an amount to be determined by the trier fact together with

   reasonable attorneys’ fees pursuant to 15 USC 1681o.

58.Plaintiff has a private right of action to assert claims against Prosper

   Marketplace arising under 15 USC 1681s-2(b).




                                       13
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 14 of 25




   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Prosper Marketplace for damages, costs, interest, and

attorneys’ fees.


                                   COUNT VIII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                PROSPER MARKETPLACE

   59. Plaintiff realleges the above paragraphs as if recited verbatim.

   60.After being informed by Equifax and Trans Union that Plaintiff disputed the

      accuracy of the information it was providing, Prosper Marketplace willfully

      failed to conduct a proper reinvestigation of Plaintiff’s dispute.

   61.Prosper Marketplace willfully failed to review all relevant information

      available to it and provided by Equifax and Trans Union as required by 15

      USC 1681s-2(b).

   62.As a direct and proximate cause of Prosper Marketplace’s willful failure to

      perform its duties under the FCRA, Plaintiff has suffered damages, mental

      anguish, suffering, humiliation, and embarrassment.

   63.Prosper Marketplace is liable to Plaintiff for either statutory damages or

      actual damages she has sustained by reason of its violations of the FCRA in

      an amount to be determined by the trier fact, together with an award of

      punitive damages in the amount to be determined by the trier of fact, as well


                                         14
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 15 of 25




      as for reasonable attorneys’ fees that she may recover pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Prosper Marketplace for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT IX


NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      ALA TRUST

   64. Plaintiff realleges the above paragraphs as if recited verbatim.

   65.After being informed by Equifax and Trans Union of Plaintiff’s consumer

      dispute of the erroneous notation, Ala Trust negligently failed to conduct a

      proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   66.Ala Trust negligently failed to review all relevant information available to it

      and provided by Equifax and Trans Union in conducting its reinvestigation

      as required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax

      and Trans Union to remove the notation of account in dispute.

   67.The Errant Tradeline is inaccurate and creating a misleading impression on

      Plaintiff’s consumer credit file with Equifax and Trans Union to which it is

      reporting such Tradeline.




                                         15
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 16 of 25




   68.As a direct and proximate cause of Ala Trust’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   69.Ala Trust is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier fact together with reasonable attorneys’

      fees pursuant to 15 USC 1681o.

   70.Plaintiff has a private right of action to assert claims against Ala Trust

      arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Ala Trust for damages, costs, interest, and attorneys’ fees.


                                     COUNT X

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       ALA TRUST

   71. Plaintiff realleges the above paragraphs as if recited verbatim.

   72.After being informed by Equifax and Trans Union that Plaintiff disputed the

      accuracy of the information it was providing, Ala Trust willfully failed to

      conduct a proper reinvestigation of Plaintiff’s dispute.

   73.Ala Trust willfully failed to review all relevant information available to it

      and provided by Equifax and Trans Union as required by 15 USC 1681s-

      2(b).

                                          16
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 17 of 25




   74.As a direct and proximate cause of Ala Trust’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   75.Ala Trust is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Ala Trust for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT XI


NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                          RB

   76. Plaintiff realleges the above paragraphs as if recited verbatim.

   77.After being informed by Equifax and Trans Union of Plaintiff’s consumer

      dispute of the erroneous notation, RB negligently failed to conduct a proper

      investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   78.RB negligently failed to review all relevant information available to it and

      provided by Equifax and Trans Union in conducting its reinvestigation as


                                         17
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 18 of 25




      required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax and

      Trans Union to remove the notation of account in dispute.

   79.The Errant Tradeline is inaccurate and creating a misleading impression on

      Plaintiff’s consumer credit file with Equifax and Trans Union to which it is

      reporting such Tradeline.

   80.As a direct and proximate cause of RB’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   81.RB is liable to Plaintiff by reason of its violations of the FCRA in an amount

      to be determined by the trier fact together with reasonable attorneys’ fees

      pursuant to 15 USC 1681o.

   82.Plaintiff has a private right of action to assert claims against RB arising

      under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant RB for damages, costs, interest, and attorneys’ fees.


                                    COUNT XII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                          RB

   83. Plaintiff realleges the above paragraphs as if recited verbatim.



                                          18
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 19 of 25




   84.After being informed by Equifax and Trans Union that Plaintiff disputed the

      accuracy of the information it was providing, RB willfully failed to conduct

      a proper reinvestigation of Plaintiff’s dispute.

   85.RB willfully failed to review all relevant information available to it and

      provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).

   86.As a direct and proximate cause of RB’s willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   87.RB is liable to Plaintiff for either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant RB for the greater of statutory or actual damages, plus punitive

damages, along with costs, interest, and attorneys’ fees.



                                   COUNT XIII




                                          19
    Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 20 of 25




NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

88.Plaintiff realleges the above paragraphs as if recited verbatim.

89.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

90.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

91.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

92. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

93.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

94.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681o.


                                      20
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 21 of 25




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.

                                   COUNT XIV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   95.Plaintiff realleges the above paragraphs as if recited verbatim.

   96.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   97.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   98.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   99. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   100.      As a direct and proximate cause of Equifax’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered actual damages, mental

      anguish and suffering, humiliation, and embarrassment.
                                          21
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 22 of 25




   101.      Equifax is liable to Plaintiff by reason of its violations of the FCRA in

      an amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.



                                    COUNT XV

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   102.      Plaintiff realleges the above paragraphs as if recited verbatim.

   103.      Defendant Trans Union prepared, compiled, issued, assembled,

      transferred, published, and otherwise reproduced consumer reports regarding

      Plaintiff as that term is defined in 15 USC 1681a.

   104.      Such reports contained information about Plaintiff that was false,

      misleading, and inaccurate.

   105.      Trans Union negligently failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information it

      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).
                                          22
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 23 of 25




   106.      After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

      Trans Union negligently failed to conduct a reasonable reinvestigation as

      required by 15 U.S.C. 1681i.

   107.      As a direct and proximate cause of Trans Union’s negligent failure to

      perform its duties under the FCRA, Plaintiff has suffered actual damages,

      mental anguish and suffering, humiliation, and embarrassment.

   108.      Trans Union is liable to Plaintiff by reason of its violation of the FCRA

      in an amount to be determined by the trier fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Trans Union for actual damages, costs, interest, and attorneys’ fees.



                                   COUNT XVI

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   109.      Plaintiff realleges the above paragraphs as if recited verbatim.

   110.      Defendant Trans Union prepared, compiled, issued, assembled,

      transferred, published, and otherwise reproduced consumer reports regarding

      Plaintiff as that term is defined in 15 USC 1681a.



                                         23
       Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 24 of 25




   111.      Such reports contained information about Plaintiff that was false,

      misleading, and inaccurate.

   112.      Trans Union willfully failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information that it

      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).

   113.      After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

      Trans Union willfully failed to conduct a reasonable reinvestigation as

      required by 15 U.S.C. 1681i.

   114.      As a direct and proximate cause of Trans Union’s willful failure to

      perform its duties under the FCRA, Plaintiff has suffered actual damages,

      mental anguish and suffering, humiliation, and embarrassment.

   115.      Trans Union is liable to Plaintiff by reason of its violations of the FCRA

      in an amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Trans Union for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.
                                          24
      Case 2:20-cv-01092-SGC Document 1 Filed 07/31/20 Page 25 of 25




DATED: July 31, 2020




                                         By: /s/ Matthew Landreau
                                         Matthew Landreau
                                         Bar Number LANDM4710
                                         22142 West Nine Mile Road
                                         Southfield, MI 48033
                                         Telephone: (248) 353-2882
                                         Facsimile: (248) 353-4840
                                         E-Mail: matt@crlam.com
                                         Attorneys for Plaintiff,
                                         Teiresias Faust-Holden




                                    25
